1

2

3

4

5
                                                                JS-6
6

7

8
                        UNITED STATES DISTRICT COURT
9
                       CENTRAL DISTRICT OF CALIFORNIA
10

11                                               )
     RAMON ORDONEZ,                              )    Case No. CV 18-10515-JFW (JEM)
12                                               )
                                Petitioner,      )
13                                               )    JUDGMENT
                  v.                             )
14                                               )
     DAVID BAUGHMAN,                             )
15                                               )
                                Respondent.      )
16                                               )
17         In accordance with the Order Accepting Findings and Recommendations of United
18   States Magistrate Judge filed concurrently herewith,
19         IT IS HEREBY ADJUDGED that the action is dismissed without prejudice.
20

21   DATED: May 30, 2019
                                                            JOHN F. WALTER
22                                                   UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
